DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
	
Status of Claims
Applicant has amended claims 1, 8, 15 and 16.  Claims 21 and 22 have been added.  No claims have been canceled.  Thus, claims 1-22 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 22 December 2021 with respect to:
objection to claims 1, 8 and 15,
rejections of claims 1-20 under U.S.C. § 112(b),
rejection to claims 1-20 under U.S.C. § 101, 
rejections of claims 1, 8, 15 and 16 under 35 U.S.C. § 103 as being unpatentable over Cole (US Pub. No. 20050259080 A1) in view of Magee et al (US Pub. No. 9,251,540 B1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.
Examiner acknowledges amendments to, and arguments regarding claims 1-14 and 16-20 to overcome 35 U.S.C. § 101 rejection.   Although Examiner does not necessarily agree with the Applicant’s contentions regarding subject matter eligibility, Examiner has decided to withdraw rejections at this time until the §112(b) issues are resolved.   
Applicant’s arguments regarding claim 15 to overcome 35 U.S.C. § 101 rejection are not persuasive in that the claim is directed to a computer program – i.e. software – which is not one of the four statutory categories.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant’s contention regarding the cited prior art, Examiner cites new § 112(b) rejections which prevent the Examiner from properly construing claim scope at this time.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Claims 1, 8 and 15 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. If the Applicant wishes to claim a method, he should use words similar to: 
“A method of managing financial data, the method comprising:
displaying, by a PIN entry device, text to a user on the alphanumeric display requesting input from the user;
receiving, by the PIN entry device, key presses, wherein the key presses are at least one of alphanumeric presses and function key presses;
comparing, by a processor, the key presses to those stored in a computer memory;
when the key presses match those stored in the computer memory:‘do something
when the key presses do not match those stored in the computer memory:‘do something else’
…”
 
If the Applicant wishes to claim a device, he should use words similar to: 
“A personal identification number (PIN) entry device for settling financial payments comprising:
an alphanumeric display for displaying text to a user, and,
a numeric keypad and one or more function keys for accepting input from the user,
a processor executing computer instructions or circuitry that cause the PIN entry device to perform the method steps of:
displaying text to a user on the alphanumeric display requesting input from the user;
receiving key presses, wherein the key presses are at least one of alphanumeric presses and function key presses;
comparing the key presses to those stored in a computer memory;
when the key presses match  those stored in the computer memory:‘do something’
when the key presses do not match those stored in the computer memory:‘do something else’
…”

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
displaying text to a user on the alphanumeric display requesting input from the user;
receiving key presses, wherein the key presses are at least one of alphanumeric presses and function key presses;
comparing the key presses to those stored in a computer memory;
when the key presses match  those stored in the computer memory:‘do something’
when the key presses do not match those stored in the computer memory:‘do something else’
…”

Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 15, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps appear to be something similar to:  
receiving text on to the alphanumeric display;
comparing text to previously approved text; 
determining by the processor whether the text is approved …
Correction is required.
Regarding claims 1, 8, 15, 21 and 22
automatically configuring the PIN entry device to receive a multiple key press response, entered by the user on the numeric keypad or one or more function keys after an approved text is displayed on the alphanumeric display, wherein the approved text is determined by automatically checking and finding that the text has previously received approval from a financial payments service provider or PIN entry device manufacturer and is stored in a computer memory;
is vague and indefinite for several reasons.  First, it is not clear if the Applicant is claiming “determining by the processor whether the text is approved”.  Second, it is not clear what automatically configuring means to convey.  Third, it is also not clear whether Applicant is claiming “receiving, by the PIN entry device, a multiple key press response” in that Applicant is claiming “configuring to receive” wherein “to receive” is merely a statement of intended use which does not further limit the claim.
The representative limitation:
automatically configuring the PIN entry device to receive only a single key press response, entered by the user on the numeric keypad, when the displayed text is an unapproved text, wherein the unapproved text is determined based on automatically checking and not finding that the text has previously received approval from the financial payments service provider or PIN entry device manufacturer and is stored in a computer memory;
is vague and indefinite for similar reasons as the previous limitation.
Regarding claims 1, 8, 15, 21 and 22, the representative limitation:
wherein the approved text includes a request for the user to enter their PIN, the PIN comprising more than a single key press response, 
is merely a description of data and thus given limited patentable weight. 
Regarding claims 8 and 15, the representative limitation:
wherein the PIN entry device receives and processes inputs on the numeric keypad after the determination and display of the approved text, and the PIN entry device receives and processes only a first input on the numeric keypad after the determination and display of the unapproved text.
Is vague and indefinite in that the wherein clause describes hardware and not the method steps.  Accordingly, the limitation is given limited patentable weight.
Claims 6, 7, 13 and 14 are vague and indefinite in that, citing the representative limitation of claim 13:
wherein the displaying of unapproved text is a first instance of unapproved text, and wherein in response to the first instance of displaying of unapproved text on the alphanumeric display, the single key press response on the numeric keypad is accepted and a second instance of unapproved text is displayed on the alphanumeric display:     only when a display of approved text has occurred after the first instance of displaying unapproved text; or     only when a further display of approved text has occurred after the first instance of displaying unapproved text.
the Examiner cannot make any sense out of the limitation for several reasons. Perhaps the Applicant means to claim something similar to:
after presenting several error messages based on the key entry, … (do something else)
For the purposes of examination, the claims will be interpreted to be not further limiting.  Appropriate correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art as much as practically possible.
Claims 2-7, 9-14 and 16-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 15 is directed to computer program, which is not one of the four statutory categories of invention.  The answer is NO.  The claim is patent ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pub. No. 20050259080 A1) in view of Magee et al (US Pub. No. 9,251,540 B1).
Regarding claims 1, 8, 15 and 16, Cole teaches computing devices intended for operation by human users, which thus have user interfaces with keyboards or keypads, and screen displays, to permit the user to interact with the processors of such devices [0003].  She teaches method, apparatus, and device-readable media to automatically override a key mode of 
a personal identification number (PIN) entry device – see [0009]-[0013],comprising 
an alphanumeric display for displaying text to a user – [0005], [0011]-[0013], and
a numeric keypad and one or more function keys – [0039] “at least one mode key 24 and at least one input key 26”, 
the PIN entry device is configured to perform method steps of:
displaying, by the PIN entry device, text to a user on the alphanumeric display requesting input from the user – [0010], [0011], [0012], [0047],
automatically configuring the PIN entry device to receive a multiple key press response, entered by the user on the numeric keypad or one or more function keys after an approved text is displayed on the alphanumeric display – see at least [0011], [0013], [0039], [0045], [0047], [0057] “The input data 30 can be alphanumeric data”,wherein the approved text is determined by automatically checking and finding that the text has previously received approval from a financial payments service provider or PIN entry device manufacturer and is stored in a computer memory – [0011] “determining if the key mode data for the input data is correct based on the comparing step”.
Cole does not explicitly disclose:
automatically configuring the PIN entry device to receive only a single key press response, entered by the user on the numeric keypad, when the displayed text is an unapproved text, wherein the unapproved text is determined based on automatically checking and not finding that the text has previously received approval from the financial payments service provider or PIN entry device manufacturer and is stored in a computer memory:wherein the approved text includes a request for the user to enter their PIN, the PIN comprising more than a single key press response, andthe PIN entry device receives and processes inputs on the numeric keypad after the determination and display of the approved text, and the PIN entry device receives and processes only a first input on the numeric keypad after the determination and display of the unapproved text.
However, Magee teaches automated banking machines including user interfaces [col. 3 lines 4-23]. The user interface includes input devices for receiving identifying inputs that identify user accounts, such as a card reader that is operative to read user cards. The input devices also receive inputs from users that cause the machine to carry out transaction functions. He teaches a user input device such as a keypad [Id.].  Magee teaches a user being requested to input a PIN [col. 58 lines 27-36].  Magee teaches in the absence of the at least one authorization signal, the display may selectively cease to provide certain outputs such as requests for users to provide confidential information such as a PIN [col. 63 line 65-col. 64 line 5]. In the absence of the at least one authorization signal the display may operate to provide an output such as if the machine is not operational and is not in service [Id.].  When the ATM outputs a message “not in service”, one having ordinary skill in the art would understand that a user may still enter data – i.e. push keypad buttons – but the ATM will not respond.  In this case, the keypad may ignore the input but is still “accepting” (not rejecting) the input.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include displaying an output such as not in service as taught by Magee in order indicate that the automated banking machine will not carry out at least one banking function - Magee [col.63 lines 60-64].
Claims 2-5 and 9-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Magee, in further view of Bradley et al (US Pub. No. 2011/0211219 A1).
Regarding claims 2 and 9, neither Cole nor Magee explicitly discloses (using the limitations of claim 9), in response to the display of unapproved text, accepting the single key 
However, Bradley teaches process for solicited access to a secure wireless network [0010] and [Fig. 2].  He teaches a Wi-Fi protected set up (WPS) using a PIN (Personal Identification Number) access method [0049].  The access method utilizes a PIN to verify the enrollee. The PIN (e.g., read from a sticker, or a display, etc.) is entered at the representant [sic] of the network e.g., a wireless access point or the registrar of the network
 Bradley teaches allowing an enrollee into a wireless network to retry multiple times (say for example five), but not unreasonably so [0118]. One likely cause of failure is the user entering the wrong PIN. Accordingly, the registrar may opt to prompt the user for the PIN again. The enrollee may retry failed connections multiple times, by simply “waiting” [0119].  For instance, the enrollee fails to join the network (e.g., the user entered the PIN incorrectly), the enrollee must wait an exponentially increasing interval between retries [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include allowing retrying failed connections multiple times, by simply “waiting” as taught by Bradley because such a “delay” type scheme can grow beyond a practical limit for repeated failed attempts, thereby frustrating surreptitious access attempts - Bradley [0119].
Regarding claim 3 and 10, neither Cole nor Magee explicitly discloses these limitations.
However, Bradley teaches (using the limitations of claim 10):
in response to the display of unapproved text, accepting the single key press response and then displaying a second instance of unapproved text
as discussed in the rejection of claim 2.  Further, Bradley teaches:
in response to the second instance of unapproved text, accepting a second single key press response only after a time delay has expired – [0118] and [0119].
Cole’s disclosure to include allowing retrying failed connections multiple times, by simply “waiting” as taught by Bradley because such a “delay” type scheme can grow beyond a practical limit for repeated failed attempts, thereby frustrating surreptitious access attempts - Bradley [0119].
Regarding claim 4 and 11, neither Cole nor Magee explicitly discloses (using the limitations of claim 11), an error code is generated or a report is made when the second single key press response is made before the time delay has expired.
However, Bradley teaches the use of error codes [0103].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include error codes as taught by Bradley because one would have recognized that their use improves the system and makes the system cost effective.
Regarding claims 5 and 12, Bradley teaches the time delay as comprising over 5 seconds [0119].
Claims 21 and 22 are devices substantially similar to claim 3 and are hence, rejected for the same reasons.
Additional Comments
Regarding claims 6, 7, 13, 14 and 17-20, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Apple et al:  “Method And Apparatus For Evaluating Possible 3-way Call Events”, (US Pub. No. 20090067604 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692